Citation Nr: 0708154	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
August 1976 to August 1979 and from October 1982 to February 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In January 2004, the Board remanded the case to the RO for 
additional development.  Thereafter, the case was returned to 
the Board for further appellate consideration.  

In an August 2005 decision, the Board denied the veteran's 
claims of service connection for residuals of injuries to the 
right knee and low back.  The veteran appealed the August 
2005 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2006 Order, the Court 
granted a Joint Motion to Remand of the parties (the VA 
Secretary and the appellant), vacated the Board's August 2005 
decision, and remanded the case back to the Board pursuant to 
38 U.S.C. § 7252(a) for readjudication consistent with the 
Motion.  

As noted by the Board in its August 2005 decision, the 
veteran raised additional issues of service connection for 
various disorders.  The RO subsequently addressed them with 
the exception of a dental disability, which is hereby 
referred again to the RO for further appropriate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

In the Joint Motion to Vacate and Remand dated in June 2006, 
the parties indicated that VA did not fully satisfy its 
duties to notify and assist the veteran in this case, 
pursuant to The Veterans Claims Assistance Act of 2000 
(VCAA).  As for the duty to assist, nearly the entire medical 
record of the veteran's first period of service (except for 
the entrance examination report) was missing, and it was 
noted that the record did not reflect that VA made reasonable 
efforts to obtain them.  As for the duty to notify, it was 
noted that VA in its two VCAA notice letters failed to 
indicate that VA was unable to obtain the veteran's missing 
service medical records and also failed to advise the veteran 
that he should submit alternate forms of evidence to 
corroborate his contention that he experienced an in-service 
occurrence that resulted in his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and again request the service 
medical records of the veteran relevant to 
his first period of service from August 
1976 to August 1979.  If no service 
records can be found, or if they have been 
destroyed, the RO should ask for specific 
confirmation of that fact.  Any negative 
replies should be clearly indicated in the 
record.  Notify the veteran of the 
results.  38 C.F.R. § 3.159(e).

2. Ensure VCAA compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies 
VCAA notice); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); and Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the 
claim).  In so doing, contact the veteran 
and request that he furnish any alternate 
evidence - lay, medical, or otherwise - in 
support of his claims that he experienced 
an in-service occurrence that resulted in 
his right knee and low back disabilities.  
Examples of such evidence include 
"buddy" statements, statements from 
service medical personnel, letters written 
and photographs taken during service, and 
medical opinions.

3. If deemed necessary based on receipt of 
any additional service medical records or 
alternate forms of evidence corroborating 
the veteran's claims of the incurrence of 
right knee and/or low back injury during 
service, arrange for the veteran to 
undergo a VA examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to furnish an opinion as to 
whether it was at least as likely as not 
that any current right knee disability and 
any low back disability found on 
examination are due to injury or disease 
during the veteran's periods of service 
from August 1976 to August 1979 and from 
October 1982 to February 1985. 

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

